         Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 1 of 34




1    Kenneth W. Welsh, Jr., SBN 020953
     J. Taylor Swick SBN 028251
2    WELSH LAW GROUP, PLC
     11811 North Tatum Boulevard, Suite 2350
3    Phoenix, AZ 85028
     Telephone: (602) 569-0698
4    Facsimile: (602) 595-0682
     minuteentries@welshlawgroup.com
5    E-mail: Kwelsh@welshlawgroup.com tswick@welshlawgroup.com
     Attorneys for Plaintiff
6
7                        IN THE UNITED STATES DISTRICT COURT

8                              FOR THE DISTRICT OF ARIZONA

9    Adult Printed Diapers LLC,
                                                         No. CV-18-00370-PHX-SMB
10
                          Plaintiff,                     PLAINTIFF ADULT PRINTED
11
                                                         DIAPERS, LLC’S RESPONSE TO
12          vs.                                          DEFENDANT COOSHIE
13                                                       TOOSHIEZ, LLC’S MOTION FOR
                                                         SUMMARY JUDGMENT AND
14   Rearz Incorporated, et al.,                         MEMORANDUM IN SUPPORT
15                        Defendants.                    (Assigned to the Honorable Susan M.
16                                                       Brnovich)

17
18          Plaintiff Adult Printed Diapers, LLC (“Plaintiff” or “APD”), by and through

19   undersigned counsel and pursuant to Rule 56, Federal Rules of Civil Procedure, hereby

20   responds to Defendant Cooshie Tooshiez, LLC’s d/b/a/ Crown Diapers (“Cooshie”)

21   Motion for Summary Judgment. This Response is supported by the following

22   Memorandum of Points and Authorities, and the Statement of Facts included herein as

23   required by Court’s Rule 16 Scheduling Order.

24       Plaintiff’s Statement of Facts and Responses to Cooshie’s “Undisputed Facts”

25          Plaintiff filed its Compliant against eight original Defendants that do business as

26   diaper companies. These companies were originally added after Plaintiff’s investigation
           Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 2 of 34
     WELSH LAW GROUP, PLC




1    found that these eight diaper brands were buying Plaintiff’s trademarked and copyrighted
2    products from, or in connection with, one of the defendants named Rearz at its website
3    Rearz.ca. After this investigation determined that these companies had connection to
4    Rearz and were working to sell Plaintiff’s diapers through Rearz as its distributors,
5    Plaintiff informed each company that they were officially distributing Plaintiff’s Teddy
6    Bear printed Aww So Cute branded diapers and then reselling them against Plaintiff’s
7    legal and intellectual property rights.
8            It came to Plaintiff’s attention that Rearz and the other defendants bought Plaintiff’s
9    products from its manufacturer overseas and imported them into Canada and the United
10   States. Plaintiff was then able to determine that Cooshie is a United States distributor for
11   Rearz and its products. Plaintiff also discovered that the defendants, including Cooshie,
12   then distributed these diapers through multiple websites in Canada and the United States,
13   as is shown in various photos and postings from these websites and from buyers, attached
14   as exhibits hereto. From information determined by Plaintiff, the defendants then also sold
15   Plaintiff’s diapers to medical supply stores, on eBay, and through Craigslist after having
16   bought these products from China so that they could sell them to all of these downstream
17   distributors.
18           After Plaintiff filed its suit in this Court against all Defendants, it possessed and
19   still does possess information and belief as to the ways in which each Defendant had made
20   certain business decisions and participated in certain acts that arose to the level of
21   violating the enumerated rights of Plaintiff in this matter. Shortly after being named and
22   served in this matter, Cooshie requested that it be removed as a Defendant, simply sending
23   declarations of some of its representatives in an attempt to claim that it was not at fault for
24   the various allegations as filed against it. In response to these declarations, Plaintiff’s
25   previous counsel sent an email stating that it “will not dismiss Cooshie Tooshiez based
26   ///

                                                  2
         Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 3 of 34
     WELSH LAW GROUP, PLC




1    merely on a declaration from representatives of [Cooshie]. If [Cooshie] wants to deny the
2    allegations in the complaint, they should file an answer and allow us to depose them.”
3           Plaintiff originally brought this matter against Cooshie because it has acted as one
4    of many downstream sellers for Rearz. The model operated such that Rearz acted as the
5    kingpin company in a large-scale ring of illegal sales of Plaintiff’s intellectually-protected
6    Aww So Cute diapers and where the other defendants were its purported dealers of these
7    products. Here, Cooshie made itself out to be an authorized distributor of Plaintiff and its
8    branded, protected products, which it and the other defendants never have been.
9           Plaintiff did its due diligence through a large-scale internal investigation of the
10   actions of Cooshie and its connection to Rearz as a claimed authorized distributor. Plaintiff
11   does admit that it did not know everything about the scale of this orchestrated model of
12   selling Plaintiff’s diapers without permission from Plaintiff, and it also admits that it may
13   never know the full-scale of this scheme, but that is not a reason to grant Cooshie’s
14   Motion for Summary Judgement. Cooshie’s attempt to mask and conceal its actions
15   should not preclude Plaintiff from proceeding to trial against Cooshie. Instead, Plaintiff
16   should be able to present it claims at trial.
17          Plaintiff disagrees with the contentions in Cooshie’s section named “Undisputed
18   Facts” and therefore requests that the Court not regard such statements as “undisputed”.
19   The “facts” as identified by Cooshie are self-serving, inaccurate and compiled in such a
20   way as to confuse and mislead. Cooshie claims throughout its Motion for Summary
21   Judgement that Plaintiff never produced any evidence that can connect it to Plaintiff and
22   the illegal sale of its goods. This statement by Cooshie is completely improper as is
23   shown in Plaintiff’s initial disclosures and the attachments hereto. For example, in a page
24   disclosed from Cooshie’s own website, Cooshie includes the following information about
25   its business: “FAQ: …In some instances our supplier Rearz in Canada will drop ship
26   items we do not have in stock so we can continue to serve our customers….” (boldface

                                                     3
         Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 4 of 34
     WELSH LAW GROUP, PLC




1    type added for emphasis). (Cooshie’s Ex. 4, pg. 11; Ex. 1). Cooshie does not describe
2    Rearz as “one of its suppliers” or “a supplier,” but as “our supplier Rearz in Canada”
3    which indicates that Cooshie has one Canadian distributor and that is Rearz. As a part of
4    the larger claims against all Defendants in this case, Plaintiff has alleged and provided
5    documentation to show that Rearz purchased Plaintiff’s products from Plaintiff’s
6    manufacturer in China, and that Rearz even fully admits to having done so in this matter.
7    (Ex. Rearz MSJ pg. 11, lines 12-15) This first step in the chain of sales therefore is an
8    issue that must be heard at trial, since it clearly creates an issue of material fact related to
9    Cooshie.
10          For Cooshie, the next step is to demonstrate that it does business with Rearz as its
11   distributor.   Plaintiff has shown this connection through Cooshie’s own website as
12   previously disclosed by Plaintiff. (Cooshie Ex. 4, pgs. 5 through 12, Ex. 2). This alone
13   establishes a question of fact, ample to keep Cooshie in this matter as a Defendant and for
14   Plaintiff to go to trial against Cooshie. If, however more evidence is needed against
15   Cooshie, Plaintiff also presents the following factual arguments and attached exhibits to
16   prove that Cooshie should not be dismissed from this case.
17                                          Legal Standard
18          I.      Standard for Summary Judgment
19          Summary judgment is only an appropriate remedy, if the Court, after receipt of
20   evidence and viewing it in a light most favorable to the party that opposes the motion,
21   “there is no genuine issue of material fact and the moving party is entitled to judgment as a
22   matter of law.” Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir.1986). A genuine issue of
23   material fact is found if “there is sufficient evidence favoring the nonmoving party for a
24   jury to return a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249,
25   106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986). Here, Cooshie has not provided evidence
26   that removes all genuine issues of material fact. Instead, Cooshie, through its arguments,

                                                  4
         Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 5 of 34
     WELSH LAW GROUP, PLC




1    actually creates more issues of material fact than it does to prove a complete lack thereof,
2    as demonstrated in the below listed arguments presented by Cooshie, and through
3    Plaintiff’s use of its exhibits and the affidavit of Steve Pandi.
4           II.    Plaintiff Does Not Rely on Evidence Not Properly Disclosed
5           In this case, Plaintiff has timely disclosed evidence, both of Cooshie’s connection
6    to Rearz and of the sales of Plaintiff’s products as parts of Rearz’ “mystery boxes” sold in
7    the United States. This evidence is shown in screen grabs from Cooshie’s own website as
8    well as through various comments from clients who had purchased Rearz mystery boxes in
9    the United States through Cooshie and who were confused as to how they were receiving
10   Plaintiff’s products as parts of these mystery boxes. (Ex. 4; Cooshie Ex. 4, pgs. 5 through
11   12, Ex. 2). Also, Plaintiff has supplemented these previous, timely disclosures by attaching
12   an Affidavit of Steve Pandi to this Response in order to further provide the Court with
13   evidence of Cooshie’s involvement with Rearz. (Ex. 1). Finally, and in relation to the
14   statements made in Pandi’s affidavit, Plaintiff now attaches additional exhibits to this
15   Response. These are images found by Plaintiff to respond to the issues presented by
16   Cooshie in its Motion for Summary Judgment. (Ex. 2 and 3). Each and every form of
17   disclosed document and affidavit mentioned above complies with case law and the Civil
18   Rules of Procedure for disclosures as demonstrated below.
19          Plaintiff believes that Cooshie will attempt to object to Plaintiff’s use and
20   disclosure of a personal affidavit as an exhibit for this Response. Plaintiff’s affidavit is
21   however a proper inclusion in a Response to a Motion for Summary Judgement. The
22   Federal Rules of Civil Procedure and the Arizona Court of Appeals both determine that
23   “an affidavit submitted in opposition to a summary judgment motion ‘shall be made on
24   personal knowledge, shall set forth such facts as would be admissible in evidence, and
25   shall show affirmatively that the affiant is competent to testify to the matters stated
26   therein.’” Tilley v. Delci, 220 Ariz. 233, 236 (2009); Fed. R. Civ. P. 56(c)(4); see also GM

                                                   5
         Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 6 of 34
     WELSH LAW GROUP, PLC




1    Dev. Corp. v. Community Am. Mortgage Corp., 165 Ariz. 1, 7, 795 P.2d 827, 833
2    (App.1990). Here Pandi’s affidavit is clearly from his own, personal knowledge, is
3    admissible, is generated through his competent memory of the facts leading up to the filing
4    of this case, and is therefore correctly submitted to support Plaintiff’s Response.
5           Secondly, Plaintiff believes that Cooshie will object to the use of any newly
6    discovered evidence as exhibits to this Response. However, newly discovered evidence is
7    permissible for the purpose of supporting a Response to a Motion for Summary Judgment.
8    In fact, when weighing the evidence produced by both parties related to a Motion for
9    Summary Judgment, a court simply must decide “whether there is sufficient evidence to
10   submit an issue to the jury”… and that the court “need look only to the evidence and
11   reasonable inferences which tend to support the case of a litigant against whom a
12   peremptory instruction has been given.” Webb v. Illinois Cent. R. Co., 352 U.S. 512, 513-
13   514 (1957). In Arizona, “a party opposing a motion for summary judgment must show
14   that evidence is available which would justify a trial of that issue.” Hunter v. Benchimol,
15   123 Ariz. 516, 601 P.2d 279 (1979); see also Crocker v. Crocker, 103 Ariz. 497, 446 P.2d
16   226 (1968). 118 Ariz. at 86, 574 P.2d at 1305.
17          It is clear that courts recognize the distinct need for a party, which has had a motion
18   for summary judgment filed against it, to be able to defend its position through the
19   disclosure of evidence at the time of its response to the motion. Without having the
20   opportunity to produce evidence, Plaintiff would not be able to respond to new arguments
21   brought by Cooshie in its Motion for Summary Judgment and without this opportunity,
22   Plaintiff faces severe disadvantage.
23          As stated above, and which is the prevailing view in Arizona, “[i]n determining
24   whether summary judgment is appropriate, the Court will consider the facts in a light most
25   favorable to the party against whom the motion was granted. Id.; see also Pendleton v.
26   Cilley, 118 Ariz. 84, 574 P.2d 1303 (1978). To restrict the use of newly discovered

                                                  6
         Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 7 of 34
     WELSH LAW GROUP, PLC




1    evidence in Plaintiff’s Response would not create a light most favorable to Plaintiff and
2    also would prevent the Court from reviewing all evidence it needs in ruling on the Motion
3    for Summary Judgment.
4          III.   Plaintiff’s Trademark Infringement Claim Does Not Fail as a Matter of
5                 Law
6          One primary argument of Cooshie in its Motion is that Plaintiff cannot protect its
7    trademark rights and therefore cannot bring a cause of action against Cooshie for
8    trademark infringement. This argument alone creates the needed genuine issue of material
9    fact for Plaintiff to overcome the Motion for Summary Judgement. As a part of its claim,
10   Cooshie makes the argument that Plaintiff must show “(1) a valid protectable trademark
11   and (2) defendant’s use of the mark is likely to cause confusion.” Moab Industries, LLC v.
12   FCA US, LLC, No. 3:12 cv 8247-HRH, 2016 WL 5859700 at *3 (Oct. 6, 2016). This
13   standard of law should not even be determined as a part of a Motion for Summary
14   Judgement. Since the second element of the above referenced test is the likelihood to
15   cause confusion, Cooshie is asking the Court to determine a genuine issue of material fact
16   as a part of its determinations for the Motion for Summary Judgment. This issue should
17   lead to the full dismissal of Cooshie’s Motion as a threshold matter. In fact, the Ninth
18   Circuit has held that it has “cautioned that district courts should grant summary judgment
19   motions regarding the likelihood of confusion sparingly, as careful assessment of the
20   pertinent factors that go into determining likelihood of confusion usually requires a full
21   record.” Rearden LLC v. Rearden Commerce, Inc., 683 F.3d 1190, 1210 (9th Cir. 2012);
22   Thane Int’l, Inc. v. Trek Bicycle Corp., 305 F.3d 894, 901–02 (9th Cir. 2002) (citing Clicks
23   Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1265 (9th Cir. 2001); Interstellar, 184
24   F.3d at 1109). Rather than allowing Cooshie’s Motion for Summary Judgment, this major
25   issue must instead be determined at trial. For this reason alone, Cooshie’s Motion must be
26   denied and all matters requiring a full record must be litigated at trial. This is the case

                                                 7
         Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 8 of 34
     WELSH LAW GROUP, PLC




1    “[b]ecause the likelihood of confusion is often a fact-intensive inquiry [and], courts are
2    generally reluctant to decide this issue at the summary judgment stage.” Id.; see also, Au–
3    Tomotive Gold, Inc. v. Volkswagen of Am., Inc., 457 F.3d 1062, 1075 (9th Cir.2006)
4    (citing Thane Int’l, Inc. v. Trek Bicycle Corp., 305 F.3d 894, 901–02 (9th Cir.2002)); and
5    Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d 1025,
6    1029, 1039 (9th Cir.2010).
7           IV.   Cooshie Has No Goodwill and Cannot Properly Sell Plaintiff’s Products
8           Cooshie is also in violation of trademark law because it does not have Plaintiff’s
9    goodwill that goes with Plaintiff’s trademark of its own product. This is because a
10   trademark owner develops the reputation associated with the products and therefore is the
11   only entity with the goodwill that comes from selling its products. Menendez v. Holt, 128
12   U. S. 514, 9 Sup. Ct. 143, 32 L. Ed. 526. It then follows, since rights in trademark come
13   from both the mark itself and the goodwill associated with that mark, that the owner of the
14   mark must combine the goodwill of the business with the sale of the trademarked
15   products. Eiseman v. Schiffer, 157 Fed. 473 (holding that products can only be sold
16   combined with the goodwill of the Plaintiff’s business that it has bought). Based on this
17   reasoning, Cooshie, which has no goodwill from owning the mark and selling the
18   products, along with Rearz, is unable to sell Plaintiff’s products in competition with
19   Plaintiff.
20           V.   Confusion in Sponsorship of Plaintiff’s Products Exists from Cooshie’s
21                Sales
22          Cooshie is not protected from infringing Plaintiff’s mark because it improperly
23   bought or assisted in the purchase and importation of Plaintiff’s products contrary to
24   Plaintiff’s wishes, and then helped to sell these products in the United States. Courts have
25   held instead that even the purchase and resale of “genuine” products can cause confusion
26   because consumers will be confused as to the sponsorship of those products sold by the

                                                 8
           Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 9 of 34
     WELSH LAW GROUP, PLC




1    infringing party. Babbit Electronics, Inc. v. Dynascan Corp., 828 F.Supp. 944, 956–957
2    (S.D.Fla.1993) (holding that “identical goods sold in an unauthorized manner are not
3    necessarily genuine for purposes of the Lanham Act”); see also Hunting World, Inc. v.
4    Reboans, Inc., 24 U.S.P.Q.2d 1844, 1849, 1992 WL 361741 (N.D.Ca.1992), citing, H.L.
5    Hayden Co. v. Siemens Medical Systems, Inc., 879 F.2d 1005, 1023 (2nd Cir.1989); see
6    Ballet Makers v. United States Shoe Corp., 633 F.Supp. 1328, 1331 (S.D.N.Y.1986); and
7    Disenos Artisticos E Industriales, S.A. v. Work, 676 F.Supp. 1254, 1269 (E.D.N.Y.1987)
8    (holding that “even if there were no possibility of confusion as to source of origin when a
9    product is ‘genuine,’ there might still be confusion as to sponsorship when a ‘genuine’
10   product is manufactured by a foreign manufacturer but distributed in the U.S. without the
11   authorization of and in competition with the U.S. trademark owner”).
12           VI.   Plaintiff Cleary has Shown that it has a Copyright that was Infringed
13           As Cooshie admits, Plaintiff has shown a valid copyright registration for its diaper
14   designs. (Cooshie Ex. 12). Even if Cooshie does claim that it is somehow protected by the
15   first sale doctrine for illegally purchasing Plaintiff’s copyrighted (and trademarked)
16   products without Plaintiff’s agreement, this is incorrect under the Givenchy holding and its
17   connection to the findings in Katzel. Givenchy at 484. The Katzel import protection is
18   basically the same as the Copyright Act, such that U.S. companies can sue third parties for
19   importing lawfully obtained foreign manufactured goods without the authorization of the
20   company in America. Id. It is clear that the Givenchy holding is the appropriate one here
21   instead of any analysis related to the first sale doctrine. Cooshie only claims that Plaintiff
22   has not demonstrated that it ever did anything with regard to Plaintiff’s products. Now
23   that Plaintiff has established that Cooshie has, at the most minimal level, helped Rearz to
24   import Plaintiff’s products into the United States and Canada for sale, Cooshie does
25   violate Plainitff’s copyrights. There is no excuse for Cooshie’s actions, nor does it relate to
26   ///

                                                  9
        Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 10 of 34
     WELSH LAW GROUP, PLC




1    any claim that Cooshie could therefore legally sell out from under Plaintiff any items that
2    were its copyright protected materials.
3           VII.   Plaintiff’s Claim for Tortious Interference does not Fail as a Matter of
4                  Law
5           For Plaintiff to show that there was tortious interference with a business expectancy
6    it must show that it has a valid business expectancy.            This business expectancy is
7    established simply by the fact that Plaintiff had contracted to have Mimosa produce
8    diapers for it and that these diapers were being sold by Plaintiff to gain economic benefit
9    as reflected in Plaintiff’s yearly income figures. (Ex. 5 and Rearz Ex. 3). Also, Plaintiff
10   needs to show that Cooshie knew about its business expectancy; this is demonstrated in
11   Cooshie acting as the American distributor of Plaintiff’s products for Rearz and through
12   Rearz, fully admitting to having purchased these diapers from Mimosa. (Rearz MSJ pg. 3,
13   lines 22-23). It therefore becomes immediately clear that Cooshie intentionally caused
14   termination of Plaintiff’s business expectancy simply by knowing that it possessed
15   Plaintiff’s products that had been illegally purchased from Plaintiff’s manufacturer and/or
16   importing those products into the United States for sale in its own store and online. When
17   a party purchases the products of another party, it is clear that both parties cannot receive
18   the benefit of the purchased goods. Plaintiff clearly could not sell any diaper purchased by
19   Rearz and/or Cooshie and then resold, since Cooshie possessed the products instead of
20   Plaintiff. Finally, as is shown in the affidavit of Steve Pandi, each diaper that Plaintiff sells
21   is sold for approximately $2.00 and since Rearz purchased approximately 80,000 of
22   Plaintiff’s diapers, Plaintiff therefore has suffered $160,000 in damages. (Ex. 1). Also,
23   Plaintiff’s damages stem from the approximately eight to nine months that Plaintiff lost its
24   opportunities to purchase products from any manufacturer, plus Cooshie having redirected
25   Plaintiff’s own clients from purchasing from Plaintiff to then purchasing from Cooshie.
26   (Ex. 1).   For these reasons, Plaintiff’s claim for tortious interference with business

                                                  10
        Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 11 of 34
     WELSH LAW GROUP, PLC




1    expectancy does not fail as a matter of law and Plaintiff should instead recover its
2    damages at trial.
3           VIII. Plaintiff’s Conversion Claim Does not Fail as a Matter of Law
4           The only argument that Cooshie relies on for its assertion that Plaintiff’s conversion
5    claim should fail as a matter of law is that it believes that no conversion happened because
6    of its claim that Plaintiff has no protectable intellectual property interests. As shown
7    above, Plaintiff has both a protectable trademark and copyright over its products, and the
8    diapers produced because of a contractual relationship between Plaintiff and Mimosa were
9    not products that Cooshie or Rearz had any right to purchase from Mimosa at any time,
10   even if it is believed that Plaintiff ever terminated its business relationship with Mimosa.
11   (Ex. 1). Also as stated above, this conversion clearly harmed Plaintiff in the approximate
12   amount of $160,000 since Plaintiff no longer had ability to sell its products. (Ex. 1).
13          IX.    Plaintiff and Cooshie Both have Proved Plaintiff’s Unjust Enrichment
14                 Claim
15          Cooshie’s own admissions in its Motion for Summary Judgement demonstrate that
16   it enriched its own position by, at least, helping to purchase and import Plaintiff’s
17   protected goods from Plaintiff’s manufacturer. This point is demonstrated through
18   Plaintiff’s disclosures of its financial harm suffered in 2017, the same year that Rearz and
19   Cooshie bought Plaintiff’s supply of diapers on June 26, 2017. (Rearz Ex. 5). This is also a
20   direct connection to Plaintiff’s shown reduction in sales from $146,767.16 in 2016 to
21   $89,997.46 in 2017, (Ex. 1; Rearz Ex. 3). Finally, since all of the products bought by
22   Rearz and Cooshie and then brought to the United States were the property of Plaintiff—
23   both through a contractual relationship with Mimosa, and through the protectable
24   intellectual property rights that Plaintiff still has on these products to this date—there is no
25   justification in the law that Cooshie can allege to overcome Plaintiff’s rights. Plaintiff can
26   only be made whole again through a reversal of this unjust enrichment, because return of

                                                 11
           Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 12 of 34
     WELSH LAW GROUP, PLC




1    the diapers that Cooshie helped to sell in the United States is impossible and because the
2    time of deprivation of Plaintiff’s products has also led Plaintiff to lose money and sales.
3             X.    Plaintiff, and Not Cooshie, is Entitled to Costs and Attorneys’ Fees
4             Pursuant to 17 U.S.C. § 505, Plaintiff should be awarded attorneys’ fees as the
5    prevailing party in responding to Cooshie’s Motion for Summary Judgement.                 Also,
6    pursuant to 28 U.S.C. § 1927, Plaintiff should be sanctions where Cooshie’s only intent to
7    file its motion was to distract the proceedings in this matter from the real facts in bad faith.
8    Fink v. Gomez, 239 F.3d 989, 992 (9th Cir. 2001). Plaintiff should be awarded its fees and
9    costs against Cooshie and its counsel for purposefully misleading the Court and
10   multiplying the proceedings in this case in the lead up to trial. Lahiri v. Universal Music
11   and Video Distribution Corp., 606 F.3d 1216, 1218-19 (9th Cir. 2010) (citing 28 U.S.C. §
12   1927).
13            As Plaintiff has shown in this Response, Cooshie’s claims that it has never worked
14   with Rearz related to Plaintiff’s products is simply a fabrication used to distract the Court
15   from the actual issues at hand. Since Plaintiff has now demonstrated both that it does have
16   protectable intellectual property rights, and that there are genuine issues of material fact
17   that should go to trial in this matter, it and not Cooshie should be awarded reasonable costs
18   and attorneys’ fees for having to respond to Cooshie’s Motion for Summary Judgment.
19                                            Conclusion
20            For the reasons stated above, Plaintiff asks the Court to deny Cooshie’s Motion for
21   Summary Judgement in the entirety, and to find that Plaintiff’s case against Cooshie can
22   continue to trial. Plaintiff asks the Court to find that it successfully demonstrated that
23   multiple issues of material fact exist and therefore that proceeding to trial is required.
24   Plaintiff finally requests that Plaintiff be awarded it reasonable costs and attorneys’ fees.
25   ///
26   ///

                                                 12
        Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 13 of 34
     WELSH LAW GROUP, PLC




1          DATED this 15th day of July 2019.
2
3                                             WELSH LAW GROUP, PLC

4                                      By /s/ J. Taylor Swick
5                                        Kenneth W. Welsh, Jr.
                                         J. Taylor Swick
6                                        Attorneys for Plaintiff
7
     ORIGINAL filed and a copy of
8    the foregoing mailed July 15,
     2019 to:
9
     Anderson J. Duff, Esq.
10   Revision Legal PLLC- New York, NY
     244 5th Ave., Suite 2230
11   New York, NY 10001
     anderson@revisionlegal.com
12   Attorneys for Rearz Incorporated
     and Cooshie Tooshiez LLC
13
14   Kenneth Michael Motolenich-Salas, Esq.
     MotoSalas Law PLLC
15   16210 North 63rd Street
     Scottsdale, AZ 85254
16   ken@motosalaslaw.com
     Attorneys for Rearz Incorporated
17
18
       /s/ Kendrick Stallings
19
20
21
22
23
24
25
26
                                               13
        Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 14 of 34
     WELSH LAW GROUP, PLC




1                        IN THE UNITED STATES DISTRICT COURT
2                              FOR THE DISTRICT OF ARIZONA
3    Adult Printed Diapers LLC,
4                                                      No. CV-18-00370-PHX-SMB
                          Plaintiff,
5                                                      PLAINTIFF ADULT PRINTED
            vs.
                                                       DIAPERS, LLC’S EXHIBITS 1
6                                                      THROUGH 5
     Rearz Incorporated, et al.,
7
                          Defendants.                  (Assigned to the Honorable Susan
8                                                      M. Brnovich)
9
10
11      1. Affidavit of Steve Pandi.

12      2. Photograph of Cooshie as distributor for Rearz from Cooshie’s website.

13      3. Photograph of Cooshie distributing for Rearz.

14      4. Images of messages and photographs of Cooshie’s customers in the United States

15          buying Rearz products.

16      5. Contract between Plaintiff and Mimosa Factory.

17
18
19
20
21
22
23
24
25
26
                                             14
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 15 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 16 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 17 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 18 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 19 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 20 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 21 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 22 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 23 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 24 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 25 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 26 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 27 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 28 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 29 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 30 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 31 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 32 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 33 of 34
Case 2:18-cv-00370-SMB Document 128 Filed 07/15/19 Page 34 of 34
